Citation Nr: 0110740	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether it was appropriate for the RO to reduce the rating 
for the veteran's
service-connected low back disability from 10 to 0 percent 
effective June 4, 1955.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1940 to August 1945.

In July 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, granted an 
earlier effective date of March 21, 1995, for an increase 
(from 0 to 10 percent) in the rating for the veteran's 
service-connected low back disability.  He appealed to the 
Board of Veterans' Appeals (Board), alleging that his rating 
should not earlier have been reduced (from 10 to 0 percent) 
effective June 4, 1955.

REMAND

The veteran alleges that he did not receive:  1) proper 
notice or 2) an appropriate medical evaluation prior to the 
reduction in the rating for his low back disability (from 10 
to 0 percent) effective June 4, 1955.  So as a result, he 
wants "back pay" (at the 10 percent level) retroactive to 
the date of the reduction, to compensate him for the lesser 
benefit that he received for many years-prior to the RO 
returning his rating to the 10 percent level.  (His rating 
since has been increased to 20 percent.)

Given the specific nature of his allegations (see his June 
2000 substantive appeal), the RO must readjudicate the 
veteran's claim in light of the regulations governing the 
propriety of a reduction in rating to avoid prejudicing him.  
Bernard v. Brown, 4 Vet. App. 384, 392-93 (1993).  And this 
review necessarily must include consideration of the 
provisions of 38 C.F.R. § 3.344, concerning the stabilization 
of disability evaluations.  The RO did not cite or otherwise 
discuss this regulation in its July 1999 decision, or in the 
February 2000 Statement of the Case (SOC), or in the June 
2000 Supplemental Statement of the Case (SSOC).  The RO also 
has not discussed or otherwise mentioned the notice 
requirements of 38 C.F.R. § 3.105(e) that must be adhered to 
prior to reducing a rating and the remaining legal and 
substantive criteria that must be met, too, prior to a 
reduction.  See also 4.1, 4.2, 4.13; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991); Brown v. Brown, 5 Vet. App. 413, 
420-22 (1993); Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).



Until now, the RO has limited its discussion and analysis to 
whether the veteran was entitled to an increased rating for 
his low back disability prior to March 21, 1995 (i.e., an 
earlier effective date)-when, in actuality, that is not the 
dispositive issue or what he is requesting in his current 
appeal.  Rather, as alluded to above, he is contesting the 
propriety of the RO's April 1955 decision that reduced the 
rating for his low back disability (from 10 to 0 percent), 
effective June 4, 1955.  So the RO must adjudicate his claim 
in this particular context.

In Brown v. Brown, 5 Vet. App. 413, 421 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, when, as here, the issue is whether the RO was 
justified in reducing a rating for a service-connected 
disability, VA is required to establish-by a preponderance 
of the evidence-that the reduction in rating was warranted.  
The Court further indicated that, if the RO erroneously 
reversed the burden of proof when reducing the rating-
requiring, instead, that a preponderance of the evidence 
demonstrate that an increase in the rating was warranted, the 
remedy is to restore the prior rating, effective from the 
date of the reduction.  The Court affirmed this holding in a 
more recent decision, Kitchens v. Brown, 7 Vet. App. 320, 
324-25 (1995), again noting that VA cannot impermissibly 
reduce the rating for a veteran's service-connected 
disability without observing the applicable laws and 
regulation (specifically, 38 C.F.R. § 3.344), and, in so 
doing, erroneously relieve VA of the burden of establishing, 
by a preponderance of the evidence, that the disability in 
fact had improved warranting a reduction.  If, on remand, the 
RO determines this occurred in 1955 when reducing the rating, 
then, according to the Court, the rating reduction was "void 
ab initio" and must be set aside as "not in accordance with 
the law."  Kitchens at 325.


Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO must review the propriety of 
the April 1955 decision reducing the 
rating for the veteran's low back 
disability (from 10 to 0 percent) 
effective June 4, 1955.  The RO should 
provide adequate reasons and bases for 
its decision-citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

2.  If the benefits requested by the 
veteran continue to be denied, then he 
and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


